Case 2:20-cv-12141-JMV-JBC Document 10 Filed 01/28/21 Page 1 of 1 PagelD: 115
CLEARY, JOSEM & TRIGIANI LLP

A RY Constitution Place
LE ) 325 Chestnut Street, Suite 200
Philadelphia, PA 19106

JOSEM & hee

Fax: 21 9.640.3201
TRIGIANI 9

EF393

Jeremy E. Meyer
jmeyer@cjtlaw.org
Admitted in PA and NJ

January 28, 2021
By ecf

Honorable John Michael Vazquez

United States District Judge

District of New Jersey

Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: UAW Local 259 Social Security Department v. SMG Auto, et. al.
Case No. 20-12141(JMV)

Dear Judge Vazquez:

I represent the United Automobile Workers Local 259 Social Security Department, the Plaintiff
in the above matter. On J anuary 8, 2021, the Court entered an Order stating that unless Plaintiff
moves for default by today’s date, the case may be listed for dismissal. (Doc. 8) Per that Order,
we filed a Request for Entry of Default with the Clerk last week (Doc. 9) and were preparing a
Motion for Default Judgment which we intended to file today.

However, late yesterday the Defendants’ attorney sent me a settlement offer. I need to review the
offer with my client and my client’s auditor. I am therefore requesting a thirty (30) day extension
of the deadline for filing our Motion for Default Judgment.

Please let me know if you need any additional information to consider this request. Thank you
for your attention to this matter,

Respectfully submitted,

Y E. MEYE
ou: Marylou Gartland (by email)
Robert Milman, Esquire (by email)

   

Ps

 

 

New Jersey Office # 127 Maple Avenue # Red Bank, NJ 07701 # 609.407.0222
